Opinion by
Cline, J.
It was stipulated that the merchandise consists of portions of cheese packed in boxes and that of such portions, except one portion which is Tilsit, are similar in all material respects to the cheese the subject of Gruyere Cheese Corp. v. United States (7 Cust. Ct. 171, C. D. 562) and Kraft Phenix Cheese Corp. v. United States (10 Cust. Ct. 271, C. D. 767). In accordance therewith, the merchandise in question was held dutiable, as claimed, at 5 cents per pound, but ¡not less than 20 percent ad valorem, under paragraph 710 as modified.